DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/02/2022 has been entered.  Claims 44-61 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 44, 47, 53, and 55, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldag et al.  (US 3939923 A).
Regarding claims 44, Aldag et al. discloses a vibration isolation assembly (50) for use with a percussion mechanism (2a), the assembly comprising: a sleeve (4a/51) having a first sleeve end (52) and a second sleeve end (53); a shaft (2) that is reciprocated in the sleeve (fig. 1- the figure), the shaft having a first shaft end (2b) and an opposite second shaft end (distal end securing 2a), wherein the second shaft end (at 2a) is configured to couple to the percussion mechanism (2a); a first spring (6) surrounding the shaft such that the shaft extends inside the first spring (fig. 1- the figure), the first spring positioned between the first shaft end and the first sleeve end (fig. 1); and a second spring (10) surrounding the shaft such that the shaft extends inside the second spring (fig. 1- the figure), the second spring positioned between the second shaft end and the second sleeve end and spaced apart from the first spring; wherein the first spring and the second spring are configured to reduce transmission of vibrations to the sleeve (col. 2, lines 12-67, fig. 1- the figure).
Regarding claims 53, Aldag et al. discloses a tamper (50) comprising: a percussion mechanism (2a) configured to receive pressurized air (functional recitation absent structure – capable of receiving pressurized air if desired) and generate forces for compacting materials(col. 2, lines 12-67, fig. 1- the figure).; a shaft (2) having a first shaft end (2b) and an opposite second shaft end (distal end securing 2a), wherein the second shaft end (at 2a) couples to the percussion mechanism (2a);
a sleeve (4a/51) surrounding the shaft and having a first sleeve end (52) and a second sleeve end (53), wherein as the percussion mechanism generates the forces, the shaft is reciprocated in the sleeve (fig. 1- the figure);
a first spring (6) surrounding the shaft such that the shaft extends inside the first spring (fig. 1- the figure), the first spring positioned between the first shaft end and the first sleeve end (fig. 1); a second spring (10) surrounding the shaft such that the shaft extends inside the second spring (fig. 1- the figure), the second spring positioned between the second shaft end and the second sleeve end (fig. 1- the figure); and wherein as the shaft is reciprocated in the sleeve, the first spring and the second spring are configured to reduce transmission of vibrations to the sleeve (col. 2, lines 12-67, fig. 1- the figure).
Regarding claims 47 and 55, Aldag et al. discloses that the first spring and the second spring hold the sleeve between the first shaft end and the second shaft end (via 4b, col. 2, lines 12-67, col. 3, lines 1-12, fig. 1). 

Claim(s) 44 and 53, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SETTLES et al. (US 2875731 A).
Regarding claims 44, SETTLES et al. discloses a vibration isolation assembly (fig. 1) for use with a percussion mechanism (19), the assembly comprising: a sleeve (11/38) having a first sleeve end (28/30) and a second sleeve end (32); a shaft (14/16) that is reciprocated in the sleeve (figs. 1-2), the shaft having a first shaft end (proximal end) and an opposite second shaft end (at 19), wherein the second shaft end (at 19) is configured to couple to the percussion mechanism (19); a first spring (31) surrounding the shaft such that the shaft extends inside the first spring (fig. 1), the first spring positioned between the first shaft end and the first sleeve end (fig. 1); and a second spring (36) surrounding the shaft such that the shaft extends inside the second spring (fig. 1), the second spring positioned between the second shaft end and the second sleeve end and spaced apart from the first spring (fig. 1); wherein the first spring and the second spring are configured to reduce transmission of vibrations to the sleeve (col. 2, line 45- col. 4, line 32, figs. 1-2)
Regarding claims 53, SETTLES et al. discloses a tamper (fig. 1) comprising: a percussion mechanism (19) configured to receive pressurized air (via conduit connection 12), col. 2, lines 45-75, col. 3, line 65-75, col. 4, lines 1-22) and generate forces for compacting materials (col. 2, lines 45-75); a shaft (14/16) having a first shaft end (proximal end) and an opposite second shaft end (at 19), wherein the second shaft end (at 19) couples to the percussion mechanism (19);
a sleeve (11/38) surrounding the shaft and having a first sleeve end (28/30) and a second sleeve end (32), wherein as the percussion mechanism generates the forces, the shaft is reciprocated in the sleeve (figs. 1-2);
a first spring (31) surrounding the shaft such that the shaft extends inside the first spring (figs. 1-2), the first spring positioned between the first shaft end and the first sleeve end (fig. 1); a second spring (36) surrounding the shaft such that the shaft extends inside the second spring (fig. 1), the second spring positioned between the second shaft end and the second sleeve end (fig. 1); and wherein as the shaft is reciprocated in the sleeve, the first spring and the second spring are configured to reduce transmission of vibrations to the sleeve (col. 2, line 45- col. 4, line 32, figs. 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 45-46, 48-49, 51-52, 54, 56-57, and 59-61 is/are rejected under 35 U.S.C. 103 as obvious over SETTLES et al. (US 2875731 A) in view of Steffen (US 20060272837 A1) and further in view of F.J. Chapman (US 0665391 A).
Regarding claims 45-46, 54, and 59, SETTLES et al. teaches the air conduit 12 delivers air to opposites sides of the piston (col. 2, lines 45-75) and the shaft is reciprocated in the sleeve and the first spring and the second spring alternately compress (col. 2, line 45- col. 4, line 32, figs. 1-2) but fails to disclose pressurized air flows through the shaft to the percussion mechanism.
Steffen teaches a tamper (20) comprising: a percussion mechanism (26) having a shaft (54/64) reciprocated in a sleeve (42), a first spring and second spring (first 76 second 72/74) alternately compress, wherein pressurized air flows through the shaft to the percussion mechanism (via 62, [0022, 0025], figs. 3-4).
F.J. Chapman teaches a pneumatic hammer (shaft (B/C) reciprocated in a sleeve, a first spring and second spring (G/G’) alternately compress, wherein pressurized air flows through the shaft (through e) to the percussion mechanism (page 1, lines 30-50, claims 1-2, figs. 1-2).
Given the teachings of SETTLES et al. to have an air conduit deliver air to opposites sides of the piston and the shaft is reciprocated in the sleeve and the first spring and the second spring alternately compress, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sleeve and shaft with having pressurized air flow through the shaft to the percussion mechanism for distributing the air directly and more effectively as taught by Steffen and F.J. Chapman.
Regarding claims 48-49 and 56-57, SETTLES et al. teaches a first cap (28 or housing cap 30 fig. 1) coupled to the first shaft end such that the first spring is between the first cap and the first sleeve end (seated in 29); and a second cap (nut/bolt head shown fig. 1 at 33) coupled to the second shaft end such that the second spring is between the second cap and the second sleeve end (seated in 34) and further comprising: a first bushing (28) coupled to the first sleeve end and the first spring such that the first spring is bound between the first cap and the first bushing; and a second bushing (32) coupled to the second sleeve end and the second spring such that the second spring is bound between the second cap and the second bushing (col. 2, line 45- col. 4, line 32, figs. 1-2).
Steffen also teaches having a first cap (44) coupled to the first shaft end such that the first spring is between the first cap and the first sleeve end; and a second cap (46) coupled to the second shaft end such that the second spring is between the second cap and the second sleeve end ([0021-0026], figs. 1-4) and further comprising: a first bushing (58) coupled to the first sleeve end and the first spring such that the first spring is bound between the first cap and the first bushing; and a second bushing (56) coupled to the second sleeve end and the second spring such that the second spring is bound between the second cap and the second bushing ([0022-0027], figs. 1-4).
Regarding claims 51-52 and 60-61, SETTLES et al. teaches an actuator handle (10, fig. 1 and teaches other actuator handles 82/83, 44 figs. 3-4) coupled to the sleeve, the actuator handle having a valve body and a trigger (17) operably coupled to a spool (valve spools), wherein operation of the trigger moves the spool relative to the valve body such that pressurized air flows through the valve body to the shaft (col. 2, line 45- col. 4, line 32, figs. 1-2) and further comprising an air hose (12) through which the air flows from the valve body to the shaft (col. 2, line 45- col. 4, line 32, figs. 1-2).  Steffen also teaches having an actuator handle (22) coupled to the sleeve, the actuator handle having a valve body and a trigger (34) operably coupled to a spool (valve spools), wherein operation of the trigger moves the spool relative to the valve body such that pressurized air flows through the valve body to the shaft ([0016-0020], figs. 2-3) and further comprising an air hose ( 30) through which the air flows from the valve body to the shaft ([0016], fig. 2).

Claim(s) 44-46, 48-49, 51-54, 56-57, and 59-61 is/are rejected under 35 U.S.C. 103 as obvious over Steffen (US 20060272837 A1) in view of SETTLES et al. (US 2875731 A) and further in view of F.J. Chapman (US 0665391 A).
Regarding claims 44 and 53, Steffen discloses a tamper (20) comprising: a percussion mechanism (26) configured to receive pressurized air (via 30 [0016]) and generate forces for compacting materials [0016-0020, 0025]; a shaft (54/64) having a first shaft end and an opposite second shaft end (figs. 3-4), wherein the second shaft end (50) couples to the percussion mechanism [0022]; a sleeve (42) surrounding the shaft and having a first sleeve end (46) and a second sleeve end (44), wherein as the percussion mechanism generates the forces, the shaft is reciprocated in the sleeve [0020-0022]; a first spring (76) surrounding the shaft, the first spring positioned between the first shaft end and the first sleeve end; a second spring (72/74) surrounding the shaft such that the shaft extends inside the second spring, the second spring positioned between the second shaft end and the second sleeve end; and wherein as the shaft is reciprocated in the sleeve, the first spring and the second spring are configured to reduce transmission of vibrations to the sleeve ([0020-0028], figs. 1-4).
Steffen fails to disclose the first spring surrounding the shaft such that the shaft extends inside the first spring.
SETTLES et al. teaches a tamper (fig. 1) having a percussion mechanism (19) configured to receive pressurized air (via conduit connection 12), col. 2, lines 45-75, col. 3, line 65-75, col. 4, lines 1-22) a shaft (14/16) having a first shaft end (proximal end) and an opposite second shaft end (at 19), wherein the second shaft end (at 19) couples to the percussion mechanism (19); a sleeve (11/38) surrounding the shaft and having a first sleeve end (28/30) and a second sleeve end (32), wherein as the percussion mechanism generates the forces, the shaft is reciprocated in the sleeve (figs. 1-2);a first spring (31) surrounding the shaft such that the shaft extends inside the first spring (figs. 1-2), the first spring positioned between the first shaft end and the first sleeve end (fig. 1); a second spring (36) surrounding the shaft such that the shaft extends inside the second spring (fig. 1), the second spring positioned between the second shaft end and the second sleeve end (fig. 1); and wherein as the shaft is reciprocated in the sleeve, the first spring and the second spring are configured to reduce transmission of vibrations to the sleeve (col. 2, line 45- col. 4, line 32, figs. 1-2).
Given the teachings of Steffen to have two compression springs inside a sleeve with caps to hold the sleeve and springs together, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the sleeve and shaft with having the first spring surrounding the shaft such that the shaft extends inside the first spring for distributing the vibrations on all portions of the shaft and dampen more effectively as taught by SETTLES et al.
Regarding claims 45-46, 54, and 59, Steffen discloses as the shaft is reciprocated in the sleeve, the first spring and the second spring alternately compress ([0020-0028], figs. 1-4), wherein pressurized air flows through the shaft to the percussion mechanism (via 62, [0022, 0025], figs. 3-4).
Regarding claims 48-49 and 56-57, Steffen discloses a first cap (44) coupled to the first shaft end such that the first spring is between the first cap and the first sleeve end; and a second cap (46) coupled to the second shaft end such that the second spring is between the second cap and the second sleeve end ([0021-0026], figs. 1-4) and further comprising: a first bushing (58) coupled to the first sleeve end and the first spring such that the first spring is bound between the first cap and the first bushing; and a second bushing (56) coupled to the second sleeve end and the second spring such that the second spring is bound between the second cap and the second bushing ([0022-0027], figs. 1-4).
Regarding claims 51-52 and 60-61, Steffen discloses an actuator handle (22) coupled to the sleeve, the actuator handle having a valve body and a trigger (34) operably coupled to a spool (valve spools), wherein operation of the trigger moves the spool relative to the valve body such that pressurized air flows through the valve body to the shaft ([0016-0020], figs. 2-3) and further comprising an air hose ( 30) through which the air flows from the valve body to the shaft ([0016], fig. 2).


Claim(s) 47 and 55, is/are rejected under 35 U.S.C. 103 as obvious over Steffen (US 20060272837 A1) in view of SETTLES et al. (US 2875731 A) and further in view of Aldag et al. (US 3939923 A).
Regarding claims 47 and 55, Steffen discloses the first spring and the second spring hold the piston in equilibrium position [0024]. Steffen fails to explicitly disclose that the first spring and the second spring hold the sleeve between the first shaft end and the second shaft end. 
Aldag et al. teaches a similar tamper device (50) having the first spring (6) and a second spring (10) that hold a sleeve (4) between a first shaft end and the second shaft end (8 via 4b, col. 2, lines 12-67, col. 3, lines 1-12, fig. 1). 
SETTLES et al. teaches a similar tamper device (fig. 1) having a first spring (31) and a second spring (36) that hold a sleeve (21) between a first shaft end and the second shaft end (col. 2, line 45- col. 4, line 32, figs. 1-2).
Given the teachings of Steffen to have two compression springs inside a sleeve with caps to hold the sleeve and springs together, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify sleeve with having the first spring and the second spring hold the sleeve between the first shaft end and the second shaft end for distributing the vibrations more effectively and to have sliding adjustment of the sleeve as taught by Aldag et al. and SETTLES et al.

Claim(s) 50 and 58, is/are rejected under 35 U.S.C. 103 as obvious over Steffen (US 20060272837 A1) in view of SETTLES et al. (US 2875731 A) and further in view of Krings et al. (US 20130004237 A1) and further in view of Gwinn et al. (US 5839517 A).
Regarding claims 50 and 58, Steffen teaches having two compression springs inside a sleeve with caps to hold the sleeve and springs together but fails to teach having a first bellows extending between the first cap and first sleeve end to thereby cover the first spring; and a second bellows extending between the second cap and the second sleeve end to thereby cover the second spring.
Krings et al. teaches a tamper (1) having bellows (6) extending on a housing sleeve (8) to thereby cover the tamper housing sleeve, ([0038], fig. 1).
Gwinn et al. teaches a vibrating device (10) with a vibration isolation assembly (20C) having bellows extending between a first cap (47/49) and first sleeve end (70) to thereby cover a first spring (44); and a second bellows extending between a second cap (38) and the second sleeve end to thereby cover the second spring (30A, col. 5, line 48- col. 8, line 65, figs. 1-4).
Given the teachings of Steffen to have two compression springs inside a sleeve with caps to hold the sleeve and springs together, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify sleeve with having first bellows extending between the first cap and first sleeve end to thereby cover the first spring; and a second bellows extending between the second cap and the second sleeve end to thereby cover the second spring for sealing/protecting the housing from dirt/debris and to have flexible adjustment of the sleeve as taught by Krings et al. and Gwinn et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 44-61 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F LONG/Primary Examiner, Art Unit 3731